                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    ERNA BEUTEL,                                       CASE NO. C18-1266-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12    SPENTECH, INC. d/b/a SPENCER
      TECHNOLOGIES, et al.,
13
                            Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on defense counsel’s motion to withdraw as attorney
18
     (Dkt. No. 13) and the subsequent notice of appearance filed on behalf of Defendants (Dkt. No.
19
     16). In accordance with Local Civil Rule 83.2(b)(3), the Court need not grant leave to withdraw.
20
     The Clerk is DIRECTED to terminate the motion to withdraw (Dkt. No. 13) as moot.
21
            DATED this 22nd day of January 2019.
22
                                                           William M. McCool
23
                                                           Clerk of Court
24
                                                           s/Tomas Hernandez
25                                                         Deputy Clerk

26


     MINUTE ORDER
     C18-1266-JCC
     PAGE - 1
